DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Drawings
Upon further review, the examiner notes that Figure 4 should also be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosch et al. (US 4,216,814) and Tonezzer et al. (US 2003/0106627).

Regarding claim 1, Grosch discloses a pneumatic tire (Fig. 1: 12), comprising: a bead core (Fig. 1: 22; Fig. 2: 48; Figs. 3-4: 100) comprising a plurality of circumferential portions made of wire bundled in rows disposed at each of a pair of bead portions (Figs. 1-4: see the circular portions illustrating the wires in rows, such as rows a-i in Fig. 3 or a-h in Fig. 4) (Col. 2 lines 13-16; Col. 4 lines 28-33); and a carcass layer (Fig. 1: 18) which at both end portions is turned up (Fig. 1: 20) and around the bead cores (Fig. 1: 22) from a tire inner side to an outer side (Fig. 1) (Col. 3 lines 33-39).
While Grosch does not expressly recite that the wires are metallic, it is generally known in the tire bead art to provide bead cores with metal wires. For instance, Tonezzer teaches that there are several types of bead cores and different bead structures are known in the state of the art ([0003]), wherein the term "wire" is intended as a metal wire or a metal cord ([0004]), and wherein it is conventional in the technology to produce metal wires for bead cores ([0058]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the wires disclosed 
Grosch further illustrates several examples of bead core cross-sectional configurations, wherein in one example, the bead core comprises several layers (Fig. 4: rows a-h) including at least two central layers (Fig. 4: rows c-e) centrally located in a tire radial direction, at least two upper layers (Fig. 4: rows f-h) located outward of the at least two central layers (Fig. 4: rows c-e) in the tire radial direction, and at least two lower layers (Fig. 4: a-b) located inward of the at least two central layers (Fig. 4: rows c-e) in the tire radial direction; a number of the circumferential portions made of wire in each of the at least two central layers is equal to each other and a maximum value (Fig. 4: see how the octagonal shape of the bead core 100 includes all of the central layers c-e having the same number of wires as well as having the maximum number of wires of all the layers); a number of the circumferential portions made of wire in the at least two upper layers (Fig. 4: rows f-h) and the at least two lower layers (Fig. 4: rows a-b) being reduced by one from the maximum value for each layer away from the at least two central layers (Fig. 4: see how the maximum number of layers in rows c-e is 8 and each layer in rows f-h and b-a is reduced by one in each subsequent layer away from rows c-e); and the number of the circumferential portions made of wire in each of the at least two central layers being the maximum value out of all of the layers that compose the bead core (Fig. 4: see how the octagonal shape of the bead core 100 includes all of the central layers c-e having the same number of wires as well as having the maximum number of wires of all the layers).
Grosch further discloses that the width of the layers of each bead core and the number of wires in each layer vary according to a predetermined pattern so that the respective bead core may have different polygonal cross-sectional configurations (Col. 2 lines 20-21; Col. 4 lines 13-17). Moreover, the size and shape of the bead core can vary depending on the number of wires in each layer (Col. 4 lines 52-54). For instance, the bead core may assume an octagonal cross-sectional configuration, wherein one can start with a basic bead core design having an octagonal cross-sectional configuration, and from this basic 
Optionally, even if one of ordinary skill would not have found it obvious to optimize the values for the layers and numbers of wires in Grosch, Tonezzer teaches a hexagonal bead core, wherein the layer of the bead core with the maximum axial width has a number of windings (i.e. circumferential portions) less than or equal to ten, and even more preferably, this layer has a number of windings less than or equal to six ([0027], [0056]-[0057]), both of which overlap with and fall within the claimed range of six to seven. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the . 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosch et al. (US 4,216,814) and Tonezzer et al. (US 2003/0106627) as applied to claim 1 above, and further in view of Koide et al. (US 2015/0129101) (of record).

Regarding claim 2, Grosch further discloses that the carcass layer (Fig. 1: 18) turned up (Fig. 1: 20) around the bead cores (Fig. 1: 22) includes at least one ply (i.e. may be a single carcass layer) (Col. 3 lines 33-36). However, Grosch does not expressly recite that a total fineness of carcass cords that compose the carcass layer ranges from 4000 to 5500 dtex.
Koide teaches a tire comprising a cord that may compose the carcass, wherein the cord has a fineness preferably 1000 to 10000 dtex ([0182]), which overlaps with the claimed range of 4000 to 5500 dtex. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fineness of the carcass cords. When a cord is less than 1000 dtex, it is necessary to increase the number of carcasses in order to maintain tire strength, and thus tire manufacturing costs increase ([0182]). When a cord has a fineness greater than 10000 dtex, a thickness of a carcass layer increases more than necessary, and thus the tire weight increases ([0182]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Grosch in order to provide a carcass layer having carcass cords with a fineness in the aforementioned range so as to avoid increasing the number of carcasses and thereby manufacturing costs, maintain tire strength, and avoid increasing the thickness of the carcass layers and thereby the weight of the tire, as taught by Koide. 

Regarding claim 3, Grosch further discloses that the pneumatic tire is a heavy duty tire (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.